PD-1130-15
                             PD-1130-15                                       COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                            Transmitted 8/31/2015 12:05:03 PM
                                                                               Accepted 9/1/2015 11:58:42 AM
                                                                                               ABEL ACOSTA
                                    NO.                                                                CLERK

         IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                                     AT AUST IN
             -----------------------------------------------------------------

                               NO. 14-14-00353-CR

                 IN THE COURT OF APPEALS FOR THE

                    FOURTEENTH DISTRICT OF TEXAS

                                   AT HOUSTON

             -----------------------------------------------------------------

    AND REW DEM OND HAY NES,                                     APPELLANT

    V.

    THE STA TE OF T EXAS,                                        APPELLEE

            ------------------------------------------------------------------

          MOTION FOR EXTENSION OF TIME TO FILE
     APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
          -----------------------------------------------------------------

                                 Winston E. Cochran, Jr.
                                 Attorney at Law
                                 Texas Bar No. 04457300
                                 P.O. Box 2945
                                 League City, TX 77574
                                 Tel. (713) 228-0264
                                 E-mail:winstoncochran@comcast.net
September 1, 2015
                                 Counse l for Appellant
TO THE COURT OF CRIM INAL AP PEALS O F TEXA S:

       COMES NOW the appellant, Andrew Demond H aynes (hereinafter “Ha ynes”),

through the undersigned counsel, and respectfully requests that this Court exte nd the

time to file a petition for discretionary review of the decision in this cause by the Court

of Appeals for the Fourteenth District of Texas, for reasons set forth as follows.

       1.   Haynes was indicted for Poss ess ion of a Controlled Substance, namely

cocaine in an amount between four and 200 grams, w ith the intent to deliver it. A jury

found the appellant guilty of the lesser offense of Possession of a Controlled Substance

in such an amount, w ithout an intent to deliver. D ue to enhanc ement allegations,

punishment was assessed at confinement for thirty years in the Texas Department of

Criminal Justice, C orrectional Institutions Division. Haynes gave timely notice of

app eal.

       2.   On appeal Haynes challenged the sufficiency of the evidence to show that

Haynes knew that the amount of the c ontrolled subs tance w as such a s to place it in a

higher category for p unishment. The Court of App eals rejected that claim and affirmed

the judgment of the district court on July 30, 2015.

       3.   A petition for discretionary review is due on Mond ay, August 31, 2015.

Haynes requests an extension of time for filing a petition until September 30, 2015.

       4.   The reasons for the requested extension are as follows:

       Since the date of the Court of Appeals’ opinion in this cause, Haynes’ counsel
has been unab le to complete a petition in this cause due to co mpeting obligatio ns in

trial, appellate, a nd habea s case s, including the following:

       (1) Jose Pablo Lopez v. State, No. 01-15-00055-CR in the Court of
       App eals for the Firs t Dis trict of Te xas. This appea l from a Capital Murder
       conviction in Galveston County required a 53-page brief, filed on August
       3, 2015.

       (2) United States v. Clarence Buck, No. 4:13-c r-00491-1 in the United
       States District Co urt for the Southern D istrict of Texas. This case is a
       Hobbs Act prosecution for store robberies, and the undersigned attorney
       has assisted the trial attorneys in pre paring pretrial motions, including a
       challenge to the use of the Hobbs Act in such cases. The undersigned
       attorney also had to he lp trial counsel with the unanticipated problem of
       spo liation of evidence, which e merged in the middle of tria l.

       (3) Ex parte Michael Ramirez, No. 1334211-A in the 182nd District
       Court of Harris Co unty. This state postco nviction writ application ha d to
       be file d in early August, 201 5 in order to toll the running of the AEDPA
       statute of limitations.

       (4) Pete Russell, Jr. v. William Stephens, Director, Texas Department
       of Crim inal Justice, Correctional Institutions Division, in the United
       States District Court for the Southern District of Texas. Counsel has been
       working on an amended petition (the equivalent of a memorandum of law
       in state habeas proceedings) in a death-penalty case.

       5.   The issue which Haynes intends to present in his petition will be the

following question, o r a similarly worded question:

       Did the Court o f Appeals e rr in holding that the State was not required to
       prove that the defendant knew that the quantity of contra band w as large
       enough to result in an increased punishment range?

This is essentially a que stion of statutory interp retation rather than a que stion of the

                                             2
state of the evidence in the particular case.

      Wherefore Haynes prays that the time for filing a petition for discretionary

review in this cause be extended to September 30, 2015.

                                  Respectfully submitted,

                                  /s/ Winston E. Cochran, Jr.
                                  Winston E. C ochran, Jr.
                                  Attorney at Law
                                  Texas Bar No. 04457300
                                  P.O. Box 2945
                                  League City, TX 77574
                                  Tel. (713) 228-0264
                                  E-mail:winstoncochran@comcast.net
                                  Counse l for Appellant

                           CERTIFICATE OF SERVICE

I certify that copies of this petition have be en served on counse l for the State

electronically or by mail at the following addresses on August 31, 2015:

Harris County District Attorney’s Office        Hon. Lisa C . Mc Minn
Appellate Division                              State Prosecuting Attorney
Attention: Jessica Ca ird                       P.O. Box 13046
1201 Franklin, Suite 600                        Austin, TX 78711-3046
Houston, TX 77002

                                         /s/ Winston E. C ochran, Jr.
                                         Winston E. C ochran, Jr.




                                            3